Citation Nr: 0201249	
Decision Date: 02/06/02    Archive Date: 02/11/02

DOCKET NO.  99-14 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed residuals of a 
right ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1959 to October 
1962.

This case was initially before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
RO. 

The veteran testified at a video conference hearing before 
the undersigned Acting Member of the Board in November 2000.

The case was remanded by the Board to the RO in December 2000 
for additional development of the record.



FINDINGS OF FACT

1.  All evidence required for an equitable decision on the 
merits of the veteran's claim of service connection for 
residuals of a right ankle injury has been obtained.  

2.  The veteran is not shown to have current right ankle 
disability that had its onset in service or as the result of 
any injury sustained in service.





CONCLUSION OF LAW

The veteran is not shown to have residuals of a right ankle 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5107(a), 7104 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he currently suffers from residuals 
of a right ankle injury incurred during service.  

At the outset, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West , 12 Vet. App. 477 (1999),withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.

The new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board remanded this case back to the RO in December 2000 
for, inter alia, the RO to reconsider the issue on appeal in 
light of the new law.  The veteran was thereafter afforded an 
opportunity to submit additional evidence in support of his 
claim.  

In response, the veteran submitted a July 2001 statement 
indicating that he had no additional evidence to submit in 
support of his claim at that time.

The veteran was also afforded a VA examination in November 
2001 per the directives set forth in the Board's December 
2000 remand.  Subsequent to the examination, the RO submitted 
a supplemental statement of the case in December 2001.

In light of the foregoing, the Board finds that the VA's 
duties with regard to the VCAA have been fulfilled.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  

As noted, the record here reflects that the veteran was 
notified in the February 1999 rating decision, April 1999 
Statement of the Case, a June 2001 letter from the RO, and 
multiple Supplemental Statements of the Case dated in July 
1999, January 2000, June 2000 and December 2001 that 
competent evidence of a current right ankle disability and 
evidence of a link between such disability and service was 
necessary in order for service connection to be granted.  
That is the key issue in this case and the rating decision, 
as well as the Statement of the Case, a letter to the veteran 
and Supplemental Statements of the Case informed the veteran 
what was needed to substantiate his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the aforementioned rating 
decisions, Statements of the Case, Supplemental Statements of 
the Case and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claims 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO sent a 
letter in June 2001 to the veteran asking him to submit 
evidence to support his claim of service connection.  The RO 
specifically indicated what evidence had already been 
considered and that all private medical records from the 
veteran's treating physician should be submitted.  

The RO requested all relevant (treatment) records identified 
by the veteran and the veteran was informed in various 
letters what records the RO was requesting and he was asked 
to assist in obtaining the evidence.  Although VA has a duty 
to assist veteran in the development of his claim, that duty 
is not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).  

In this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran and the Board must 
undertake to decide this matter based on the evidence that is 
of record.  The veteran in this regard has been afforded a VA 
examination with respect to the issue on appeal.  

In the circumstances of this case, to remand the case again 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  

Further development and further expending of VA's resources 
is not indicated in this case with respect to the claim of 
service connection for residuals of a right ankle injury.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. §§ 3.303, 3.304.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). 

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the service medical records shows that 
the veteran injured his right ankle during service in June 
1962.  More specifically, the service medical records show 
that the veteran was admitted with a sprained ankle and 
treated with elastic bandage, heat, and limited ambulation 
for 24 hours after x-ray demonstration of no fracture.  Good 
early progress was noted.  The veteran was discharged to duty 
with crutches, profile, and restriction to limited duty on 
feet.  

A July 1962 record shows that the veteran complained of 
slight swelling of the right ankle since running the day 
before.  

The veteran's July 1962 separation physical examination 
report is negative for any right ankle injury, disability or 
complaints thereof.

The first post-service medical evidence of record is an 
August 1998 VA examination conducted in conjunction with the 
veteran's July 1998 claim of service connection.  The veteran 
reported that he sustained a right ankle injury during 
service and complained of increasing pain and occasional 
swelling in the right ankle over the last few years.  On 
physical examination, there was no swelling of the ankle 
joint.  Minimal tenderness along the lateral and medial 
aspect of the ankle joint was noted.  The impression was that 
of bilateral ankle strain, with the joint prone to 
exacerbation and flare-ups.

A March 1999 private x-ray study showed no evidence of an 
acute fracture or dislocation of the right ankle and foot.  A 
March 1999 magnetic resonance imaging (MRI) report suggested 
a small focus of osteochondritis desiccans in the 
superomedial aspect of the talar dome.  Also, a small (less 
than 1 cm) non-specific focus in the mid calcaneus was noted, 
possibly representing a small cyst.  There was no definite 
tendon abnormality noted.

Also of record are several letters from the veteran's private 
podiatrist dated May 1999, December 1999 and August 2000.  
The doctor indicated that he had treated the veteran for a 
right ankle disability since May 1999.  The doctor opined, 
based on a review of the veteran's service medical records, 
that the veteran's current right ankle disability was a 
direct result of the documented ankle injury in service in 
1962.

In November 1999, the veteran's sister submitted a letter to 
the RO in support of the veteran's claim of service 
connection.  Specifically, the veteran's sister noted that 
the veteran had always complained about pain and weakness in 
his right foot and ankle since he left service.  The 
veteran's sister indicated that the veteran's right ankle 
pain had remained consistent and bothersome throughout the 
years.

The veteran was afforded a VA examination in June 2000.  The 
physician noted that the veteran's service medical records 
described the in-service ankle injury as traumatic inversion 
of the right foot.  The physician opined that, because the 
veteran apparently recovered from the in-service injury in 
somewhat short order, there was no reason to suspect that the 
claimed osteochondritis desiccans of the talar bone was 
related to the injury in service.  Furthermore, the physician 
noted that the in-service injury was an inversion injury, 
which would not necessarily affect that area of the foot.  
The physician also noted that the claims file was negative 
for any medical opinion regarding the right ankle between 
July 1985 and 1999.  The physician concluded that there was 
no relationship between the service injury and abnormalities 
stated by the veteran's private podiatrist, specifically the 
possibility of a small focus of osteochondritis desiccans.  
Finally, the examination report noted that the case was 
discussed with the head of Podiatry at the Philadelphia VA 
Medical Center.

The veteran testified at a video conference hearing before 
the undersigned Acting Member of the Board in November 2000.  
The veteran testified that he injured his right ankle in 
service, that he was treated on several occasions for 
weakness, pain and swelling of the right ankle, and that he 
wore an Ace bandage type of wrap.  The veteran testified that 
he did not have problems with his ankle at the time of 
discharge in October 1962, but that his ankle began to swell 
again a couple of months after discharge from service.  He 
also alleged that he developed weakness of the ankle.  The 
veteran testified that he currently took Motrin for the pain 
every day and that his ankle often swelled if he was on his 
feet for a long time.

Finally, the veteran testified that he did not seek post-
service treatment from a doctor for his ankle disability 
until 1999.

The case was remanded in December 2000 for further 
development of the record.  

In light of the conflicting medical evidence of record, the 
veteran was afforded another VA examination in November 2001.  
The examiner reviewed the veteran's claims file and reported 
the in-service history of a right ankle injury with a 
complete recovery and no residuals noted at discharge.  The 
diagnostic impression was that of a sprain/strain in service 
with a complete recovery.  The VA physician opined that the 
veteran's symptoms and current diagnosis were unrelated to 
service based on a finding that there was no documentation of 
fracture on x-ray while in the service and that the veteran 
was discharged in good stable condition.

Finally, the veteran submitted a letter to the Board in 
December 2001 complaining that the November 2001 VA 
examination was inadequate.  Specifically, the veteran 
contended that the VA examiner never physically touched his 
foot or ankle with his hands; and that he did not conduct any 
stress tests, weight tests or load bearing tests on the foot 
or ankle.  

The service medical records clearly show that the veteran 
injured his right ankle during service, but there is no 
documentation showing any residuals from such injury at the 
time of discharge from service.  Rather, the evidence 
indicates that the veteran's ankle injury was acute and 
transitory, and that it resolved prior to discharge from 
service.  More importantly, the evidence of record shows that 
the veteran did not thereafter seek treatment for ankle pain 
or a right ankle disability for over thirty-six years after 
his discharge from service.

Nonetheless, the veteran's private podiatrist has 
consistently opined that the veteran suffers from a current 
right ankle disability as a residual of an in-service injury 
despite the absence of documented injury on discharge as well 
as a lack of treatment from 1962 until 1999.  The private 
podiatrist has based his opinion solely on a review of the 
service medical records and lay statements from the veteran, 
his friends, and family.  The private podiatrist has not 
provided a medical explanation or link between the in-service 
injury and the current right ankle disability.  Moreover, the 
private podiatrist did not comment on the veteran's lack of 
treatment for a right ankle disability for more than 30 years 
after his discharge from service.

With regard to the veteran's family, the Board recognizes 
that the veteran's sister recalled that the veteran 
complained of a right ankle injury upon his discharge from 
service, as noted hereinabove.  This, however, is 
inconsistent with the veteran's hearing testimony wherein he 
testified that his ankle did not bother him for several 
months after his discharge from service.

In contrast to the private podiatrist, two VA examiners have 
opined that the veteran's in-service ankle injury resolved 
during service, and that any current right ankle disability 
is unrelated to the in-service injury.  Specifically, the 
June 2000 VA examiner explained that, because the veteran 
apparently recovered from the in-service injury in somewhat 
short order (based on a review of the service medical 
records), there was no reason to suspect that the claimed 
osteochondritis desiccans of the talar bone was related to 
the injury in service.  Furthermore, the physician noted that 
the in-service injury was an inversion injury, which would 
not affect the same area of the foot as the osteochondritis 
desiccans of the talar bone.  The VA examiner in June 2000 
concluded that there was no relationship between the in-
service injury and the current abnormality of the right 
ankle.  The examiner indicated that the case was discussed 
with the head of Podiatry at the Philadelphia VA Medical 
Center.  

The veteran was afforded a subsequent examination in November 
2001 from a different VA physician.  The entire claims file 
was reviewed and this examiner also concluded that the 
current symptoms and diagnosis were unrelated to service 
connection based on no in-service documentation for a 
fracture on x-ray and no documentation of an ankle injury or 
residuals therefrom at discharge.  This opinion directly 
addressed the issue of service connection in the instant 
appeal and is considered particularly probative in 
conjunction with the previous VA examiner's opinion in June 
2000.  

Both VA opinions were based on the fact that the service 
medical records showed that the veteran's ankle disability 
during service was resolved prior to his discharge; that 
there was no continuity of symptomatology following 
discharge; and that the first post-service evidence of 
treatment for a right ankle disability was in 1999, over 
thirty years post-service.  

The private podiatrist opined that the current injury was 
related to service, but did not provide any type of analysis 
or medical reasoning for his opinion.

Accordingly, the Board finds that the VA examination reports 
are more persuasive, and thereby worthy of more evidentiary 
weight, than the private podiatrist's statements.

When all the evidence is taken into account, the veteran's 
current ankle disability is shown to have been manifested 
many years after service and more than likely developed 
independently of service or problem therein.  The medical 
evidence of record does not serve to establish that he 
currently suffers from a right ankle disability due to the 
documented injury in service.  The bulk of the medical 
evidence of record and the 30+ year gap between the in-
service injury and post-service treatment for an ankle 
disability is not consistent with the private podiatrist's 
opinion in this case.  Rather, the evidence shows that the 
veteran's in-service ankle injury resolved prior to his 
discharge from service and that continuity of symptomatology 
is absent from the time of the veteran's discharge in 1962 
until 1999.  As such, preponderance of the evidence is 
against the veteran's claim of service connection.

As the preponderance of the evidence is against the claim of 
service connection for residuals of a right ankle injury, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied. 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board 
concludes that service connection for claimed residuals of a 
right ankle injury is not warranted.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001).  



ORDER

Service connection for residuals of a right ankle injury is 
denied.  




		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

